Case 1:16-cv-06848-BMC Document 520 Filed 02/06/20 Page 1 of 2 PagelD #: 13662

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

---- -- x
SECURITIES AND EXCHANGE COMMISSION, :

 

Plaintiff,
-v- : 16-CV-6848 (BMC)

PLATINUM MANAGEMENT (NY) LLC;
PLATINUM CREDIT MANAGEMENT, L.P.;
MARK NORDLICHT;

DAVID LEVY;

DANIEL SMALL;

URI LANDESMAN;

JOSEPH MANN;

JOSEPH SANFILIPPO; and

JEFFREY SHULSE,

Defendants. :
x

 

NOTICE OF MOTION OF
MELANIE L. CYGANOWSKI, AS RECEIVER, FOR ENTRY OF AN
ORDER APPROVING HER SETTLEMENT WITH SCHAFER AND WEINER, PLLC

PLEASE TAKE NOTICE that, upon the accompanying Declaration of Melanie L.
Cygnanowski, executed February 6, 2020 (the “Receiver Deci.”), the accompanying
Memorandum of Law, and all prior proceedings had herein, Melanie L. Cyganowski, the duly
appointed receiver (the “Receiver’”) for Platinum Credit Management, L.P., Platinum Partners
Credit Opportunities Master Fund LP, Platinum Partners Credit Opportunities Fund (TE) LLC,
Platinum Partners Credit Opportunities Fund LLC, Platinum Partners Credit Opportunity Fund
(BL) LLC, Platinum Liquid Opportunity Management (NY) LLC, and Platinum Partners Liquid
Opportunity Fund (USA) L.P. (collectively, the “Receivership Entities”), hereby moves this

Court before the Honorable Brian M. Cogan, United States District Judge for the United States

District Court for the Eastern District of New York, located at the United States District Court

5995290.1
Case 1:16-cv-06848-BMC Document 520 Filed 02/06/20 Page 2 of 2 PagelD #: 13663

for the Eastern District of New York, 225 Cadman Plaza East, Brooklyn, New York 11201, for
an order approving the Settlement Agreement by and between the Receiver and Schafer and
Weiner, PLLC, executed January 16, 2020, attached as Exhibit A to the Receiver Decl., and for
such other and further relief as the Court deems appropriate (the “Motion’’).

PLEASE TAKE FURTHER NOTICE that any opposition to the Motion must be made
in writing and (i) if by a party, electronically filed with the District Court or (ii) if by a non-party,
electronically mailed to the Receiver at her e-mail address, platinumreceiver@otterbourg.com, in
each case so as to be actually received no later than February 13, 2020.

PLEASE TAKE FURTHER NOTICE that, in the absence of any timely filed or served
written opposition, the Court may grant the relief requested in the Motion, without further
hearing or notice.

Dated: February 6, 2020
New York, New York

OTTERBOURG P.C.

By:__ Adam C. Silverstein
Adam C. Silverstein
A Member of the Firm

230 Park Avenue

New York, New York 10169

Tel.: (212) 661-9100

Fax: (212) 682-6104

asilverstein@otterbourg.com

Attorneys for Melanie L. Cyganowski, as Receiver

5995290.1 2
